Case 6:18-cv-00299-JA-DCI Document 38-1 Filed 01/10/19 Page 1 of 3 PagelD 164

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement’) covers all understandings between JORGE
ZULUAGA (hereinafter referred to as Plaintiff’) and Defendant WORLDGATE VACATIONS
LLC (hereinafter referred to as "Worldgate’).

WHEREAS Plaintiff filed a Complaint against Worldgate in the United States District
Court in and for the Middle District of Florida, styled Vicenzo Cassini, Jorge Zuluaga, and
Jorge Jairala v. Worldgate Vacations LLC, Case No. No. 6:18-cv-00299,

WHEREAS, the Parties wish to amicably resolve the Action and mutually release
each other from and against all claims that have been or could have been asserted in the
Action.

NOW THEREFORE, in consideration of the mutual promises, mutua! releases, and
covenants contained herein, the Parties have agreed as follows:

1. For and in consideration of the promises made by Plaintiff, Worldgate agrees to pay
Plaintiff the following amounts, 10 calendar days after the dismissal of the action.

a. One check made payable to JORGE ZULUAGA in the amount of One Thousand
Dollars and Zero Cents ($1,000.00). Of the stated amount, $900 will be payment
for alleged wages and liquidated damages, and $100 will be consideration for the
release included herein. A form 1099 will be issued and Plaintiff agrees that he
will be responsible for all taxes to be paid on this money received.

b. One check made payable to JORGE ZULUAGA in the amount of Eight Hundred
Thirty-Six Doilars and Fourteen Cents ($836.14), which is payment for alleged
wages and liquidated damages. A form 1099 will be issued and Plaintiff agrees
that he will be responsible for all taxes to be paid on this money received.

c. One check made payable to Cynthia Gonzalez PA for $1,100 which is payment
for Plaintiff's attorney's fees and costs. A Form 1099 will be issued.

2. The parties agree to waive, release and forever discha rge each other from all known
and unknown actions, claims, counter-claims, or liabilities, occurring on or before the
effective date of this Agreement, which is the date the last party executes the
Agreement.

3. The Parties agree that this Agreement is entered into knowingly and voluntarily, after
having the opportunity to fully discuss it with their attorneys. The Parties agree that
the Agreement shall be construed as if the Parties jointly prepared it so that any
uncertainty or ambiguity shall not be interpreted against any one party and in favor of
the other

Page 1 of 3
Case 6:18-cv-00299-JA-DCI Document 38-1 Filed 01/10/19 Page 2 of 3 PagelD 165

4, The Parties agree and acknowledge that this settlement is the compromise of
disputed claims and hereby agree, acknowledge, and understand that nothing in this
Settlement Agreement and Release shall constitute, be construed, or be treated as
an admission of liability or wrongdoing by any of them.

5. Any reference checks directed to Wordgate will be responded to in a neutral manner.
Worldgate will only Plaintiff's date of employment and last position held.

6. The Parties will seek Rule 41 Dismissal of the lawsuit styled: Vicenzo Cassini, Jorge
Zuluaga, and Jorge Jairala v. Worldgate Vacations LLC, Case No. No. 6:18-cv-
00299. If the Court rejects the Rule 41 dismissal, the parties will seek approval of
settiement.

7. The Parties agree that they will keep the terms of this agreement and related
settlement discussions confidential and that they will not hereafter disclose or attempt
to disclose any information concerning this agreement to anyone, unless otherwise
required by law. Nothing in this paragraph precludes the Parties from divulging the
terms of this agreement to their spouse, tax advisor, financial planner or attorney.

8. Worldgate will pay 100% of the mediator fee in the case Vicenzo Cassini, Jorge
Zuluaga, and Jorge Jairala v. Worldgate Vacations LLC, Case No. No. 6:18-cv-
00299.

9 This Agreement may be executed in counterparts, each of which (including
duplicates, photocopies, faxes or scans of originals) so executed shall be deemed to

be an original, and such counterparts together shall constitute one and the same
instrument.

10. Should any provision of this Agreement be declared or determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected.

11. This Agreement shall be interpreted, governed, and conformed in accordance with
the laws of the State of Florida. In the event that any party breaches any provision of
this Agreement, the Parties affirm that they may institute an action to specifically
enforce any term or terms of this Agreement. The prevailing party shall be entitled to

recover attorneys’ fees and costs from the non-prevailing party in any enforcement
action.

Page 2 of 3
Case 6:18-cv-00299-JA-DCI Docu

Apap spt

ment 38-1 Filed 01/10/19 Page 3 of 3 PagelD 166

       

eee
ee
